                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


IN RE: TIMOTHY HUGH DIALS

                          Debtor.

TIMOTHY HUGH DIALS,

                          Appellant,

v.                                            CIVIL ACTION NO. 2:19-cv-00601

HSBC BANK USA, N.A., et al.,

                          Appellees.


                     MEMORANDUM OPINION AND ORDER

      Pending before the court is the appellant’s, Timothy Hugh Dials, Application

to Proceed in District Court Without Prepaying Fees or Costs. [ECF No. 2]. In this

application, the appellant declares under the penalty of perjury that he has no income

from any source, no assets, and only $514.00 in a checking or savings account.

Therefore, the court GRANTS the appellant’s application. However, the court has

reviewed the number of documents designated by the appellant as part of the record

on appeal in the main bankruptcy case. It is apparent that the appellant’s underlying

case and his appeals therefrom were filed frivolously. For this reason, the court

DISMISSES the appeal.

      As the Bankruptcy Court indicates in its Memorandum Opinion and Order,

[ECF No. 1–1], this case is but another chapter in the extensive, years-long abusive
litigation prosecuted or defended by Mr. Dials and his daughter or step-daughter, Ms.

Cline, in various state and federal courts.

      I decline to recount the troubling and long history of this case in detail. The

record indicates that the subject property has been tied up in a string of bankruptcy

proceedings and other litigation since 2008. See HSBC Bank v. Cline, No. 07-cv-3604

(Franklin Cty. Ct. C.P.); In re Santana Cline, No. 2:08-bk-53519 (Bankr. S.D. Ohio);

In re Santana Cline, No. 2:08-bk-60588 (Bankr. S.D. Ohio); In re Santana Cline, No.

2:10-bk-58115 (Bankr. S.D. Ohio); Cline v. HSBC, No. 2:10-ap-2482 (Bankr. S.D.

Ohio); Cline v. HSBC, No. 2:10-ap-2618 (Bankr. S.D. Ohio); HSBC v. Cline, No.

07CVE-03-3604 (Franklin Cty. Ct. C.P.); In re Santana Cline, No. 2:11-bk-54893

(Bankr. S.D. Ohio); Cline v. HSBC, No. 2:11-ap-2336 (Bankr. S.D. Ohio); In re

Santana Cline, No. 11-54893 (B.A.P. 6th Cir.); Cline v. Mortg. Elec. Registrations

Sys., Inc., No. 12-cv-2287 (Franklin Cty. Ct. C.P.); Cline v. Mortg. Elec. Registrations

Sys., Inc., No. 2:13-cv-401 (S.D. Ohio); Cline v. CBSK, No. 8:13-cv-1720-JLS-JPR

(C.D. Cal.); In re Santana Cline, No. 2:15-bk-15412 (Bankr. D. Nev.).

      On September 9, 2017, the Bankruptcy Court granted the creditor/appellee’s,

HSBC Bank USA (“HSBC”), Motion to Lift Automatic Stay. In re Dials, 575 B.R. 137,

147 (Bankr. S.D.W. Va. 2017). That order granted in rem relief to HSBC on

residential real property purchased by Ms. Cline in 2006 and subsequently

transferred to Mr. Dials. Id. At the time the Opinion was entered, no payments had

been made on the obligation in over a decade. Id. The Court did not grant in rem relief


                                              2
lightly; it is a remedy available to a creditor only “if the bankruptcy filing was part of

a scheme to hinder or defraud creditors and which involves either multiple

bankruptcy filings or transfer of the property in question without . . . approval . . . or

. . . consent.” Id.

       In February 28, 2018, this court dismissed Mr. Dials’s appeal of the Order

Granting HSBC Bank USA, N.A.’s Amended Motion to Lift Automatic Stay entered

by the Bankruptcy Court Judge. See In re Dials, No. 2:17-CV-04132, 2018 WL

10418569, at *1 (S.D.W. Va. Feb. 28, 2018), aff’d sub nom. Dials v. HSBC Bank USA,

N.A., 744 F. App’x 160 (4th Cir. 2018). In that order, I noted that “Ms. Cline and Mr.

Dials are engaging in frivolous… and time-consuming abuse of the court system. . . .”

Id. I further directed punitive sanctions and recommended federal investigations if

Mr. Dials and Ms. Cline were to persist in this longstanding and abusive conduct.

       In the instant case, Mr. Dials appeals the Bankruptcy Court’s decision

granting HSBC’s Motion requesting Entry of an In Rem Relief Order and denying

Mr. Dials’s Motion for Extension/ Rescheduled Hearing. Prior to appellant’s Motion

for Extension/ Rescheduled Hearing, the Bankruptcy Court had, at the appellant’s

request, rescheduled the hearing no less than four times. Each of Mr. Dials’s requests

for rescheduling the hearing were made last minute, just a day or two before the

scheduled hearings. Mr. Dials purported that these requests for extensions and

rescheduling were because of his wife’s alleged illness and repeated hospitalizations.

Mr. Dials, however, never submitted the appropriate paperwork requested by the


                                            3
Bankruptcy Court to validate these explanations. The Bankruptcy Court afforded Mr.

Dials significant flexibility in scheduling and deadlines, despite Mr. Dials’s repeated

improper and harassing e-mail communications to the Bankruptcy Clerk’s Office and

the Bankruptcy Court’s law clerks.

      It is apparent to this Court that in the case underlying the instant appeal, the

appellant offered arguments with no basis in fact or in law. And it further appears

that the appellant made clear misrepresentations to the Bankruptcy Court on

numerous occasions and based his arguments on evidence that he failed to produce.

The court therefore DISMISSES Mr. Dials’s appeal.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.



                                        ENTER:       April 3, 2020




                                          4
